DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the reply filed on 02/28/2022 in which claims 1, 2, 4-7, 9, 12, 16, and 17, were amended.  Currently, claims 1-20 are pending for examination in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
[Claims 1, 12, and 17] The amended claim language recites the limitation of “whole body frequency vibration.”  The originally filed specification does not provide support for this limitation.  The examiner notes the areas of the specification, cited by applicant’s representative (“Support for the amendments can be found throughout the originally-filed application, including, for example, in paragraphs [053], [059], [063], [066], and [070], and in FIGS. 3 and 5.”), does not provide support for the amended phrase/limitation.
[Claims 1, 9, 12, 16, and 17] The amended claim language recites the limitation of “using a dedicated vibration generator.”  The originally filed specification does not provide support for the limitation of a “generator.”  The examiner notes the areas of the specification, cited by applicant’s representative (“Support for the amendments can be found throughout the originally-filed application, including, for example, in paragraphs [053], [059], [063], [066], and [070], and in FIGS. 3 and 5.”), does not provide support for the amended phrase/limitation.
[Claims 2-11, 13-16, and 18-20] The claims are rejected based on their dependency from independent claims 1, 12, and 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 1, 12, and 17] The claims recite the phrase “whole body low frequency vibration.”  The examiner is unable to determine the metes and bounds of the claims, since it is unclear what the term “whole body” is intended to encompass.  First, the extent of the “body,” has not been defined.  As such, the term could refer to the entire subject, a portion of the subject, or another structure entirely.  Furthermore, it is unclear if this phrase is meant to imply differences in application/intensity/duration/etc. relative to the previously recited limitation.  For purposes of examination, it is interpreted that any low frequency applied to the subject meets the limitations of the claims.
[Claims 2-11, 13-16, and 18-20] The claims are rejected based on their dependency from independent claims 1, 12, and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (PGPub 2010/0222723).
[Claims 1-3, 5, 8, 9, and 12-18] Hoffman teaches a method for mitigating acute ischemic stroke in a subject (paragraphs [0002], [0041]), comprising: 
providing: 
i) whole body (see 112, 2nd rejection interpretation above) low frequency dedicated vibration generator (figure 1, item 10; paragraph [0125]) comprising a motion platform (figures 2 and 3, item 13; paragraphs [0095], [0096], [0098]); and 
ii) a pump and cannula (administration of IV therapy would inherently require these structures) (paragraphs [0091], [0092]); and 
simultaneously administering (paragraph [0048], [0091], [0124]) via a device or program fitted to a hospital bed or gurney (paragraphs [0062], [0065], [0125]):
 i) a whole body (see 112, 2nd rejection interpretation above) low frequency vibration of between about 0.5 Hz and about 120 Hz (“frequency range employed is between 1-1000 Hz, preferably between 20-120 Hz, and optimally 50 Hz”) (paragraphs [0048], [0086], [0121]); and 

[Claim 4] Hoffman teaches the limitations of claim 1, upon which claim 4 depends.  In addition, Hoffman discloses the method further comprises dampening one or more physical factors during the infusion (“Inertial weight 114 is optionally added to arm 108 to dampen the movement of arm 108 during treatment.”) (paragraph [0094]).
[Claim 7] Hoffman teaches the limitations of claim 1, upon which claim 7 depends.  Hoffman also discloses exposing the subject to audible or non-audible noise (the vibration would inherently either be audible or non-audible) (paragraphs [0048], [0086], [0121]). 
[Claim 10] Hoffman teaches the limitations of claim 1, upon which claim 10 depends.  Hoffman further discloses the infusion and exposure is performed on the stretcher of a ground ambulance, an air ambulance or a mobile stroke unit (paragraphs [0062], [0065], [0125], [0134]).
[Claim 11] Hoffman teaches the limitations of claim 1, upon which claim 11 depends.  In addition, Hoffman teaches the infusion and exposure are applied to the subject for about an hour (paragraph [0092]).
[Claim 19] Hoffman teaches the limitations of claim 17, upon which claim 19 depends.  Hoffman also discloses the administration can occur sequentially (“Vibration is preferably administered once drug therapy has been established, however may alternatively be initiated before or concurrent with the administration of drug therapy.”) (paragraph [0091]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (PGPub 2010/0222723).
[Claim 20] Hoffman teaches the limitations of claim 17, upon which claim 20 depends.  Although disclosing utilizing a low frequency vibration of between about 0.5 Hz and about 120 Hz (“frequency of 1-1000 Hz, preferably 20-120 Hz, and optimally 50 Hz”; paragraph [0086]), Hoffman does not specifically disclose a range between about 20 Hz and about 30 Hz.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the low frequency vibration of Hoffman from between 20 Hz and 120 Hz to between 20 Hz and 30 Hz, as applicant appears to have placed no criticality on the claimed range (see specification paragraphs [0052], [0058]) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (PGPub 2010/0222723), in view of McMurtry (PGPub 2018/0221241).
[Claim 6] Hoffman teaches the limitations of claim 1, upon which claim 6 depends.  Hoffman does not specifically disclose exposing the subject to a hypobaric environment.
However, McMurtry teaches a method of treating a stroke, wherein a subject is induced into a condition of hypobaric normoxia or hypobaric hyperoxia (paragraphs [0051], [0053], [0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method taught by Hoffman, to have utilized a hypobaric environment, as taught by McMurtry, since the use of such conditions are known to “enhance vasodilatory function and lower effective systemic vascular resistance” during the treatment of cardiovascular disease (McMurtry; paragraph [0051]).

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.  The applicant asserts that the prior art of record does not disclose the invention as claimed.
Examiner has fully considered the applicant’s arguments but they are not persuasive.  It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
With regards to the amended claims language of independent claims 1, 12, and 17, applicant’s representative asserts the prior art to Hoffman fails to teach “exposing the subject to whole body low frequency vibration using a dedicated vibration generator.”  The examiner respectfully disagrees.  In addition to the lack of support within applicant’s specification for the amended limitations, the examiner would note that applicant’s representative makes arguments relative to the term “whole body.”  As noted in the rejection above, this term has not been explicitly defined within applicant’s specification, nor do the claims provide further description and/or limitations.  The term “whole body” could refer to the entire subject, a portion of the subject, or another structure entirely.  Given this, the structures and methods taught by Hoffman meet the limitations of the claims.
In light of the rejection and comments above, the examiner asserts the prior art of record teaches all elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims.  Therefore the standing rejections are proper and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.